                                                                     Case 2:21-cv-00974-JAD-BNW Document 14
                                                                                                         13 Filed 09/07/21
                                                                                                                  09/03/21 Page 1 of 5



                                                           1    David H. Krieger, Esq.
                                                           2    Nevada Bar No. 9086
                                                                Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                           4    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5
                                                                Henderson, Nevada 89052
                                                           6    Phone: (702) 848-3855
                                                           7
                                                                dkrieger@kriegerlawgroup.com
                                                                smiller@kriegerlawgroup.com
                                                           8    Attorneys for Plaintiff,
                                                           9    Gloria Flores
                                                           10                          UNITED STATES DISTRICT COURT
                                                           11
                                                                                               DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12

                                                                 GLORIA FLORES,                                Case No.: 2:21-cv-00974-JAD-BNW
                         Henderson, Nevada 89052




                                                           13

                                                           14
                                                                                    Plaintiff(s),
                                                           15

                                                           16
                                                                       vs.                                     DISCOVERY PLAN AND
                                                                                                               PROPOSED SCHEDULING
                                                           17    EQUIFAX INFORMATION SERVICES,                 ORDER
                                                           18    LLC,
                                                           19
                                                                                    Defendant(s).
                                                           20
                                                                                SUBMITTED IN COMPLIANCE WITH LR 26-1(b)
                                                           21

                                                           22         Gloria Flores (“Plaintiff”) and Equifax Information Services, LLC (“Equifax”),
                                                           23
                                                                collectively the “Parties”, by and through their counsel of record, hereby submit their
                                                           24

                                                           25   stipulated Discovery Plan and Scheduling Order pursuant to Federal Rule of Civil
                                                           26
                                                                Procedure 16 and 26, as well as LR 16-1 and 26-1. It is hereby requested that the Court
                                                           27
                                                                enter the following discovery plan and scheduling order:
                                                           28




                                                                                                        -1-
                                                                      Case 2:21-cv-00974-JAD-BNW Document 14
                                                                                                          13 Filed 09/07/21
                                                                                                                   09/03/21 Page 2 of 5



                                                           1
                                                                      1. Discovery Plan:
                                                           2              Discovery Cut-Off:                      February 14, 2022 (180 days from the
                                                           3                                                      date Defendant filed its Answer, August
                                                                                                                  16, 2021).
                                                           4

                                                           5
                                                                            Deadline to Amend Pleadings:          November 15, 2021 (90 days prior to the
                                                                                                                  close of discovery).
                                                           6
                                                                            Deadline to Disclose Initial          December 15, 2021 (60 days prior to the
                                                           7
                                                                            Expert Disclosures:                   close of discovery).
                                                           8
                                                                            Deadline to Disclose Rebuttal         January 14, 2022 (30 days after
                                                           9                Expert Disclosures:                   the Initial Disclosure of Experts).
                                                           10
                                                                            Deadline to File Dispositive          March 15, 2022 (30 days after the close
                                                           11               Motions:                              of discovery).
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12

                                                                      2. Pre-Trial Order: The Parties shall file a joint pretrial order no later than April
                         Henderson, Nevada 89052




                                                           13

                                                           14
                                                                15, 2022 or thirty (30) days after the date set for filing dispositive motions. In the event
                                                           15

                                                           16
                                                                that the Parties file dispositive motions, the date for filing the joint pretrial order shall be

                                                           17   suspended until thirty (30) days after decision on the dispositive motions or further order
                                                           18
                                                                of the Court. The disclosure required by Federal Rule of Civil Procedure 26(a)(3) and
                                                           19

                                                           20   objections thereto shall be made in the pre-trial order.
                                                           21
                                                                      3. Initial Disclosures: The Parties shall make initial disclosures on or before
                                                           22

                                                           23
                                                                September 16, 2021. Any Party seeking damages shall comply with Federal Rules of

                                                           24   Civil Procedure 26(a)(1)(A)(iii).
                                                           25
                                                                      4. Extension of Discovery Deadline: Requests to extend the discovery shall
                                                           26

                                                           27   comply fully with LR IA 6-1 and 26-3.
                                                           28




                                                                                                            -2-
                                                                     Case 2:21-cv-00974-JAD-BNW Document 14
                                                                                                         13 Filed 09/07/21
                                                                                                                  09/03/21 Page 3 of 5



                                                           1          5. Electronically Stored Information (“ESI”): The Parties stipulate and agree
                                                           2
                                                                that all discoverable documents will be produced in electronic format, text searchable
                                                           3

                                                           4    when reasonably practicable, and provided in electronic formats that are widely available
                                                           5
                                                                and accessible (e.g., CD-ROM, DVD, USB storage device, PDF, MP3, WAV, MIDI).
                                                           6

                                                           7
                                                                The Parties further agreed that the “parent-child relationships” between documents will

                                                           8    be preserved when documents are produced (e.g., e-mails and their attachments will be
                                                           9
                                                                produced together with consecutive bates numbers) as reasonably practicable. While the
                                                           10

                                                           11   Parties agree at this time that it is not necessary to produce the metadata for electronic
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                documents, the Parties reserve their respective rights to request such information should
                         Henderson, Nevada 89052




                                                           13

                                                           14
                                                                any Party deem it necessary. This agreement only determines the format in which the

                                                           15   Parties produce documents; it does not affect any other right of any Party.
                                                           16
                                                                      6.      LR 26-1(b)(7) CERTIFICATIONS:                The Parties certify that they
                                                           17

                                                           18   considered consenting to trial by a magistrate judge and use of the Short Trial Program.
                                                           19
                                                                The Parties further certify that they met and conferred about the possibility of using
                                                           20

                                                           21
                                                                alternative dispute resolution processes including, mediation, arbitration, and early neutral

                                                           22   evaluation.
                                                           23
                                                                      7. Electronic Service and Electronic Evidence (LR 26-1(b)(9)): The Parties
                                                           24

                                                           25   agree to accept electronic service of discovery requests, discovery responses and other
                                                           26
                                                                papers pursuant to Federal Rule of Civil Procedure 5(b)(2)(E). The Parties discussed
                                                           27

                                                           28
                                                                whether they intend to present evidence in electronic format to jurors for the purpose of




                                                                                                           -3-
                                                                      Case 2:21-cv-00974-JAD-BNW Document 14
                                                                                                          13 Filed 09/07/21
                                                                                                                   09/03/21 Page 4 of 5



                                                           1    jury deliberations and agreed that should discovery be provided in an electronic format at
                                                           2
                                                                trial, it will be compatible with the court’s electronic jury evidence display system
                                                           3

                                                           4    pursuant to LR 26-1(b)(9).
                                                           5
                                                                         8. Protective Orders: Any Party may seek to enter into a stipulated protective
                                                           6

                                                           7
                                                                order pursuant to Federal Rule of Civil Procedure 26(c) prior to producing any confidential

                                                           8    documents in its possession. Such Party shall circulate a proposed protective order with
                                                           9
                                                                its responses to the applicable discovery requests and, to the extent such Party is
                                                           10

                                                           11   withholding documents, such Party shall produce those withheld documents subject to an
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                entered protective order within two weeks from the date the court enters the protective
                         Henderson, Nevada 89052




                                                           13

                                                           14
                                                                order.

                                                           15   ///
                                                           16
                                                                ///
                                                           17

                                                           18   ///
                                                           19
                                                                ///
                                                           20

                                                           21
                                                                ///

                                                           22   ///
                                                           23
                                                                ///
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                          -4-
                                                                     Case 2:21-cv-00974-JAD-BNW Document 14
                                                                                                         13 Filed 09/07/21
                                                                                                                  09/03/21 Page 5 of 5



                                                           1          9. Responses to Discovery served prior to the Rule 26(f) conference: Unless
                                                           2
                                                                agreed otherwise by the Parties, responses to discovery served prior to the Federal Rule
                                                           3

                                                           4    of Civil Procedure 26(f) conference shall be due 33 days after the conference.
                                                           5
                                                                      Dated September 3, 2021.
                                                           6

                                                           7
                                                                      /s/ Shawn W. Miller         .              /s/ Jeremy J. Thompson      .
                                                           8          David H. Krieger, Esq.                     Jeremy J. Thompson, Esq.
                                                           9          Shawn W. Miller, Esq.                      CLARK HILL PLLC
                                                                      KRIEGER LAW GROUP, LLC                     3800 Howard Hughes Drive
                                                           10
                                                                      2850 W. Horizon Ridge Parkway              Suite 500
                                                           11         Suite 200                                  Las Vegas, Nevada 89169
                                                                      Henderson, Nevada 89052                    Attorneys for Defendant
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                      Attorneys for Plaintiff                    Equifax Information Services, LLC
                                                                      Gloria Flores
                         Henderson, Nevada 89052




                                                           13

                                                           14

                                                           15

                                                           16                                  SCHEDULING ORDER
                                                           17
                                                                      The above-set stipulated Discovery Plan of the parties shall be the Scheduling Order
                                                           18

                                                           19   for this action pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16-1.
                                                           20
                                                                      IT IS SO ORDERED.
                                                           21

                                                           22                                         ______________________________________
                                                                                                      United States Magistrate Judge
                                                           23

                                                                                                               September 7, 2021.
                                                           24                                         Dated: _________________________________
                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                         -5-
